Before I came here, Sahar Afzal, a representative of Dutch youth, asked me a simple question. “Minister,” he said, “do you still believe in the United Nations?” That question made me think. A plain and simple yes is the answer one would probably expect from the Minister for Foreign Affairs of the Kingdom of the Netherlands, a nation with a strong tradition of cooperation, dialogue and partnership and a founding Member of the United Nations, with an active commitment to peace, justice and development. But my answer was not that simple. The English art critic Clive Bell wrote that while we believe, what we believe is not necessarily true. There can be a lot of wishful thinking in believing something. Believing is not always enough. It is what we do that matters. And so it is when we look at the United Nations, as the world’s premier global multilateral organization.
There is widespread agreement that the United Nations needs to reassert and transform itself, and I think that is correct. The challenges are enormous; according to some, the world is at a tipping point. And the outlook is indeed gloomy. Geopolitical fault lines are deepening. Shifts in the global economy are fuelling tension and uncertainty. Growth has stagnated. Inequality within and among countries has grown. Worldwide, the number of refugees is the highest it has been since the founding of the United Nations. Promising democracy movements have turned into bloody conflicts, and new wars have broken out, the most tragic examples being the conflict in Syria and the brutal extremism of the Islamic State in Iraq and Syria. Terrorism has taken a deadly toll in many places around the world, including on my continent, Europe. Violence against women in war zones and elsewhere is a scourge.
There is no denying it — too many people in the world have drawn the short straw. In a world of globalization, climate change and conflict, they are losing out. The longer we permit that to go on, the further we drift from the inclusive United Nations ideal of “we the peoples”. Not “we, some people”, but “we the peoples”. Will we be able to strengthen our positive forces, or will we let the negative forces tear the world apart? At this pivotal moment in history, the United Nations and the other institutions that were built to bring us together must be strong enough to prevent that from happening. But are they? The idea of unstoppable, progressive global integration has lost its aura of inevitability. On my own continent, the process of European cooperation is being debated. In many places inside and outside Europe, ghosts of the past have come back to haunt us — nationalism and xenophobia. And when I see the kinds of stories about the United Nations that are being reported in my own country, the Netherlands — which has traditionally been a very strong supporter — I realize that the United Nations is too often seen as helpless and fragmented, an overwhelmed Organization struggling to cope with the challenges it faces.
And yet the United Nations has no choice but to play a key role in delivering solutions, now and in future, in order to make the world safer, more just and better prepared for what the future brings. There is no alternative. The United Nations is the best imperfect global Organization we have, the only global Organization that embodies the principles of multilateralism — legitimacy, universality and standard-setting authority and that has not only convening power, which is very important, but also the ability to deliver services on a global scale.
What must be done? As the Sustainable Development Goals, the Paris Agreement on Climate Change and, only this week, the New York Declaration for Refugees and Migrants (resolution 71/1) have shown, the United Nations remains the one legitimate institution where international goals and ambitions are set and where we can agree on new global challenges. But now is the time for implementation. We must walk the talk. I know that implementation is not always very sexy. It does not often make headlines. It is not usually accompanied by Angélique Kidjo or Shakira singing onstage, as they did last year in this very Hall during the magnificent adoption of the 2030 Agenda for Sustainable Development. But implementation is necessary to deliver on the goals we set, and it is necessary for the Organization to remain relevant and credible — to survive.
That is why I believe that a shift from outcome documents to action and execution should be the top priority of both the United Nations membership and the new Secretary-General. The new Secretary- General should be an “Implementer-General”, working on the basis of a twenty-first-century vision of global cooperation. There is plenty of work to do. Secretary-General Ban Ki-moon is leaving his successor an impressive body of standards, objectives and recommendations, and the Netherlands is grateful for his enormous leadership during a very difficult period. The new Secretary-General can hit the ground running and boost further implementation of the 2030 Agenda and the Paris Agreement, of peacekeeping and peacebuilding reform, including real zero tolerance for sexual exploitation and abuse, as well as the very important issue of reform of the United Nations development system.
But the Secretary-General cannot do it alone. The membership must shoulder its responsibilities. At a time of so many false notes, we need to work on our global orchestra. Maybe the States Members of the United Nations should declare a moratorium on new and lofty outcome documents until we have delivered on the commitments and promises made in the ones that we already have adopted. Let us pause in the talk for a while and get the action going for the people whom we represent.
The Kingdom of the Netherlands is ready to support the new Secretary-General in a drive for implementation. Implementation is not just technique; it is mastering the political will to get things done. We have made a good start with the implementation of the 2030 Agenda for Sustainable Development in our own country. We look forward to sharing our national voluntary presentation with the membership next summer. Globally, we are committed to an integrated approach to peace and security, development and human rights that leaves no one behind. The Netherlands is a top-10 humanitarian donor, a supporter of and a contributor to peacekeeping. We will ratify the Paris Agreement on Climate Change shortly. We would like the migration compact and the refugee compact provided for in the New York Declaration on Migrants and Refugees to be clear and actionable.
United Nations reform needs to pick up steam now. The Security Council continues to fulfil a crucial role, imperfect as it may be. But it is no longer 1945. The Council is simply not representative enough. We need to devise a way to fix that shortcoming before it is too late, even if it means thinking outside the box. As the Assembly may recall, I have suggested that a Council seat be assigned to the European Union in due course, and I invite other regions to also reflect on collective regional representation on the Council.
The right of the veto should not render the Security Council powerless, especially when — as we see every day, including this week — mass atrocities are being committed. Council members should be more conscious of their responsibilities and be held more accountable if they block action against breaches of international humanitarian law. Last year’s important reviews — and I think they were very important — of peace operations and peacebuilding underline the primacy of political solutions and of sustaining the peace. I could not agree more.
More focus on conflict prevention is also needed. Indeed, this community has been underlining the need for conflict prevention for 50 years. Successful preventive diplomacy can keep situations of concern from spiralling out of control. It can keep cases from being added to the Council’s agenda; once a case is taken up by the Security Council — let us face it — we in a sense have already collectively failed. We need to make sure that there are sufficient resources for political missions, mediation and other preventive actions. In its recent report, the Independent Commission on Multilateralism recommends a fundraising drive for prevention. While that is an admirable suggestion, I would say that what is needed is not fundraising for prevention, but budgeting for prevention. If we agree that conflict prevention is crucial to the mandate of the United Nations, then we must devote sufficient resources to it from the regular budget, through assessed contributions by all Member States and not just through the extrabudgetary generosity of a few. That may require a thorough review and reprioritization of the way in which budget resources are allocated at the United Nations.
The points that I am making are part of an integrated approach that my country has long advocated, including during our previous term on the Security Council. We intend to pursue that approach during our 2018 Council term as well. Conflicts cannot be resolved unless the root causes are addressed. Peace, justice and development are closely interlinked and should not be dealt with in isolation. The Peacebuilding Fund, which was established in 2005, is a good example of an integrated approach to sustaining peace, as the great pledging conference that we held yesterday illustrates. I am pleased to say that, earlier this week, the Netherlands pledged €10 million to the Fund. The growing recognition of the importance of accountability is another example. There can be no durable peace without justice and respect for human rights. Tomorrow I will deposit the instrument of ratification of the Kampala amendments to the Rome Statute of the International Criminal Court on the crime of aggression.
Other Security Council priorities for the Kingdom of the Netherlands in 2018 include the protection of civilians and addressing the peace and security implications of climate change. As a Kingdom consisting of one low-lying country, the Netherlands, and three small Caribbean island countries, Aruba, Curacao and Sint Maarten, that is an issue of particular concern to us.
Fortunately, the grim tableau that I sketched a moment ago is not the whole picture. There has been genuine and significant progress. In the past 20 years, the percentage of people living in extreme poverty has been halved. That was one of the Millennium Development Goals, which we achieved well before the 2015 deadline. I remember that many of us in this Hall believed that that would not be possible. Well, that Goal was reached.
Sometimes lightning does strike twice. The international community has reached agreement on the Sustainable Development Goals for 2030. Another major achievement and a victory for diplomacy in a time of so much strife is the Paris Agreement on Climate Change. With the recent ratifications by China and the United States, there is a real prospect that it will enter into force, hopefully before Secretary-General Ban Ki-moon leaves office at the end of this year. That is in large part his legacy, and we commend Mr. Ban Ki-moon for it.
And, yes, there have also been positive developments in the area of security. New and important work has been undertaken to stop foreign terrorist fighters from travelling to conflict zones, to halt the financing of terrorism, to impose sanctions on ISIS, and to work in communities on deradicalization and local support, putting together hard and soft security. The Netherlands, together with Morocco, is trying to do its part as co-Chair of the Global Counterterrorism Forum. Preventing violent extremism is now also high on our United Nations agenda, thanks to the Secretary- General’s plan of action.
And, yes, peacekeeping has evolved and has been transformed from traditional ceasefire monitoring missions into very complex missions with integrated mandates. More attention is being paid to the entire spectrum of peacekeeping, from early warning and prevention to peacebuilding in the fragile post-conflict period. And more consideration is being given to the protection of civilians — the goal of peacekeeping missions — including the tackling of gender and sexual abuse and the important task of establishing the rule of law.
That is not just theory or statistics. Ask the 12,000 people who sought refuge at the United Nations compound in Bor, South Sudan. Head of Mission Ken Payumo had the courage to let them in and protect them. Ask the women of the Democratic Republic of the Congo, where, thanks to the gender unit in the United Nations Organization Stabilization Mission, sexual violence has decreased substantially since 2013. Ask the people of Nepal, where, in 2006, the United Nations helped the Seven-Party Alliance to sustain the peaceful solution to the conflict.
Allow me to briefly go back to the previous term of the Netherlands on the Security Council. Our first meeting was on Sunday, 2 January 1999, when the Council convened an emergency meeting in the afternoon. A United Nations-chartered plane had just been shot down in war-ravaged Angola. United Nations personnel were being held hostage by the National Union for the Total Independence of Angola. Two decades later, Angola has seen substantial improvements; it is currently a non-permanent member of the Council. Or take Sierra Leone, another country that was frequently on the Council’s agenda that year. The international community helped to broker a peace agreement and put in place a large peacekeeping operation. In 2004, a United Nations-backed war crimes court, located in the Netherlands, began trying senior leaders on both sides of the conflict. Sierra Leone now has a democratically elected President and, with international support, is emerging from the recent Ebola crisis.
In all these cases, we can see the results of hard work, sustained effort and prolonged investment by the international community. Those are results that should make us proud and hopeful. But such successes soon fade from the public mind when they are replaced by images of children suffering the trauma of wars for which they are not responsible. We cannot deny that there have been peace and security failures. The list has the power to shock: Rwanda, Srebrenica. Now it includes Yemen and, of course, Syria, with Aleppo as a terrifying symbol.
The number-one priority now is to restore the cessation of hostilities and ensure humanitarian access. I call upon the parties most closely involved to do everything in their power to make that happen as soon as possible. And I call upon them, as I have done before, to ensure proper and transparent monitoring of any such cessation of hostilities. If non-compliance becomes the norm, how can we expect Syrians to trust the international community and to put their faith in the United Nations system?
In resolution 2254 (2015), the Security Council unanimously expressed its support for a nationwide ceasefire in Syria. If violence continues to be the norm, I urge the Council not to remain silent. Like my French colleague, I wish to ensure better monitoring and follow-up when a ceasefire is breached. At the International Syria Support Group, which will meet this afternoon, we will call for more qualitative and transparent monitoring and for the systematic violations of ceasefires to be dealt with by the Security Council.
At the same time, let us not forget the primacy of politics. While we work frantically to relieve the tragic humanitarian situation, work on a political transition plan for Syria should go ahead, since only a political solution can end the horrific tragedy. We wholeheartedly support the outstanding efforts by the Special Envoy of the Secretary-General, Staffan de Mistura, and others to that end.
What is the value of the United Nations and where is its credibility if we talk about the responsibility to protect but are not capable of resolving the Syrian conflict or ready to answer the call by the High Commissioner for Human Rights for an independent international investigation into serious human rights violations in Yemen?
In conclusion, what we do matters greatly. That is why I have stressed the need for an era of genuine implementation under the guidance of an “Implementer- General”. But how we talk about the United Nations also matters. By that I mean we must tell the real story, the whole story. We should not simply paint the usual gloomy picture of a powerless United Nations. We need to counter the entrenched view that the Organization is simply a burden to be borne and a scapegoat for our failures. The United Nations can be greater than the sum of its parts only if we allow it to be. And we must — there is too much at stake.
Finally, let me return to the question that I was asked: do I still believe in the United Nations? My answer was yes, but only if we show the determination and resolve of which the Charter speaks. The agenda is clear. The goals have been set. Now is the time to implement and deliver.
The Kingdom of the Netherlands will continue to do its part and will remain a steadfast supporter of the United Nations and its institutions, as it has been since the Organization’s inception. It is with that in mind that we are cooperating closely with Italy to prepare for membership of the Security Council.
